Santo D. Formica 900 Club Road Sherwood, AR 72120
Dear Mr. Formica:
You have requested certification, pursuant to A.C.A. § 7-9-107 (Repl. 2000), of the title of a proposed amendment to the Arkansas Constitution.
Under the provisions of A.C.A. § 7-9-107, you are required to submit three items to the Attorney General: (1) a proposed popular name for the proposed amendment; (2) a proposed ballot title for the proposed amendment; and (3) the text of the proposed amendment itself. I am required to review your proposed popular name and ballot title, along with the text of the proposed amendment, for the purpose of assuring that the popular name and ballot title that appear on the ballot accurately and fairly reflect the substance of the proposed amendment. You have not submitted all of the required items. I am therefore unable to perform my statutory duty with regard to your proposal.
I suggest that you re-submit, including all of the required items. When I have received these items, I will be happy to perform my duty in an expeditious manner.
Sincerely,
MARK PRYOR Attorney General